
	
		II
		Calendar No. 195
		112th CONGRESS
		1st Session
		S. 1014
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2011
			Mrs. Feinstein (for
			 herself, Mr. Kyl,
			 Mr. Cornyn, Ms.
			 Klobuchar, Mr. McCain,
			 Mrs. Hutchison, Mr. Franken, and Mrs.
			 Boxer) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			October 17, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide for additional Federal district
		  judgeships.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Judicial Relief Act of
			 2011.
		2.Federal district
			 judgeships
			(a)Additional
			 permanent district judgeshipThe President shall appoint, by and
			 with the advice and consent of the Senate—
				(1)2 additional
			 district judges for the district of Arizona;
				(2)4 additional
			 district judges for the eastern district of California;
				(3)1 additional
			 district judge for the district of Minnesota;
				(4)1 additional
			 district judge for the southern district of Texas; and
				(5)2 additional
			 district judges for the western district of Texas.
				(b)Conversion of
			 temporary judgeshipsThe existing judgeships for the district of
			 Arizona and the central district of California authorized by section 312(c) of
			 the 21st Century Department of Justice Appropriations Authorization Act (28
			 U.S.C. 133 note; Public Law 107–273; 116 Stat. 1788), as of the effective date
			 of this Act, shall be authorized under section 133 of title 28, United States
			 Code, and the incumbents in those offices shall hold the office under section
			 133 of title 28, United States Code, as amended by this Act.
			(c)Technical and
			 conforming amendmentsThe table contained in section 133(a) of
			 title 28, United States Code, is amended—
				(1)by striking the
			 item relating to the district of Arizona and inserting the following:
					
						
							
								
									Arizona15
									
								
							
						;
				
				(2)by striking the
			 item relating to California and inserting the following:
					
						
							
								
									California:
									
									Northern14
									
									Eastern10
									
									Central28
									
									Southern13
									
								
							
						;
				(3)by striking the
			 item relating to the district of Minnesota and inserting the following:
					
						
							
								
									Minnesota8
									
								
							
						;
					and(4)by striking the
			 item relating to Texas and inserting the following:
					
						
							
								
									Texas:
									
									Northern12
									
									Southern20
									
									Eastern7
									
									Western15
									
								
							
						.
				(d)Increase in
			 filing feesSection 1914(a) of title 28, United States Code, is
			 amended by striking $350 and inserting
			 $360.
			(d)Increase in filing
			 fees
				(1)In
			 generalSection 1914(a) of title 28, United States Code, is
			 amended by striking $350 and inserting
			 $360.
				(2)Expenditure
			 limitationIncremental amounts collected by reason of the
			 enactment of this subsection shall be deposited in a special fund in the
			 Treasury to be established after the date of enactment of this Act. Such
			 amounts shall be available for the purposes specified in section 1931(a) of
			 title 28, United States Code, but only to the extent specifically appropriated
			 by an Act of Congress enacted after the date of enactment of this Act.
				3.Whistleblower
			 protection
			(a)In
			 GeneralNo officer, employee, agent, contractor, or subcontractor
			 in the judicial branch may discharge, demote, threaten, suspend, harass or in
			 any other manner discriminate against an employee in the terms and conditions
			 of employment because of any lawful act done by the employee to provide
			 information, cause information to be provided, or otherwise assist in an
			 investigation regarding any possible violation of Federal law or regulation, or
			 misconduct, by a judge, justice, or any other employee in the judicial branch,
			 which may assist in the investigation of the possible violation or
			 misconduct.
			(b)Civil
			 ActionAn employee injured by a violation of subsection (a) may,
			 in a civil action, obtain appropriate relief.
			
	
		October 17, 2011
		Reported with an amendment
	
